DETAILED ACTION
The instant application having Application No. 17/549,608 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 11-12, 14-16, 19, and 21-22 of U.S. Patent No. 11,200,193. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the corresponding patent document disclose a first SSD connected to a second SSD over a network fabric using the NVMe-oF protocol where an NVMe command is encapsulated within a capsule.

Instant Application 17/549,608
Patent No. US 11,200,193
Claim 1
A method for transferring data between a first solid state drive (SSD) and a second SSD, the first SSD having a first built-in network interface device configured to communicate via a network fabric, and the second SSD having a second built-in network interface device configured to communicate via the network fabric, the method comprising: opening a connection between the first SSD and the second SSD over the network fabric, wherein the first SSD is communicatively coupled to the second SSD further over an interconnect associated with a host computer; 

based on a non-volatile memory over fabric (NVMe-oF) communication protocol, encapsulating in a capsule an NVMe command to transfer data between the first SSD and the second SSD over the connection; 

sending the capsule from the first SSD to the second SSD over the connection via the network fabric; 

and executing, by the second SSD, the NVMe command in the capsule to transfer the data between the first SSD and the second SSD over the connection 



















according to the NVMe-oF communication protocol, including transferring the data without transferring any of the data to the host computer.  
Claim 1
A method for transferring data between a first solid state drive (SSD) and a second SSD, the first SSD having a first built-in network interface device configured to communicate via a network fabric, and the second SSD having a second built-in network interface device configured to communicate via the network fabric, the method comprising: opening a connection between the first SSD and the second SSD over a network fabric; 





based on a non-volatile memory over fabric (NVMe-oF) communication protocol, encapsulating in a capsule an NVMe command to transfer data between the first SSD and the second SSD over the connection; 

sending the capsule from the first SSD to the second SSD over the connection via the network fabric; 

executing, by the second SSD, the NVMe command in the capsule to transfer the data between the first SSD and the second SSD over the connection; 

and sending to the second SSD, by the first SSD over the network fabric, an indication of a data rate that the second SSD is to use when communicating with a host computer that is communicatively coupled to the network fabric.

Claim 4
wherein: opening the connection between the first SSD and the second SSD further comprises opening the connection further over an interconnect associated with a host computer; opening the connection between the first SSD and the second SSD comprises opening a connection that does not include the host computer; and executing the NVMe command in the capsule to transfer the data between the first SSD and the second SSD comprises transferring data between the first SSD and the second SSD without transferring any of the data to the host computer.
Claim 3





























wherein sending the one or more commands to manage operation of the slave SSD on the network fabric includes sending, from the master SSD to the slave SSD, an indication of a data rate that the slave SSD is to use when communicating with the host computer.  
Claim 1
A method for transferring data between a first solid state drive (SSD) and a second SSD, the first SSD having a first built-in network interface device configured to communicate via a network fabric, and the second SSD having a second built-in network interface device configured to communicate via the network fabric, the method comprising: opening a connection between the first SSD and the second SSD over a network fabric; 

based on a non-volatile memory over fabric (NVMe-oF) communication protocol, encapsulating in a capsule an NVMe command to transfer data between the first SSD and the second SSD over the connection; 

sending the capsule from the first SSD to the second SSD over the connection via the network fabric; 

executing, by the second SSD, the NVMe command in the capsule to transfer the data between the first SSD and the second SSD over the connection; 

and sending to the second SSD, by the first SSD over the network fabric, an indication of a data rate that the second SSD is to use when communicating with a host computer that is communicatively coupled to the network fabric.
Claim 4
wherein the host computer is capable of communicating at a host data rate, 











and sending the indication of the data rate that the slave SSD is to use when communicating with the host computer comprises sending an indication of a percentage, of the host data rate, that the slave SSD is to use when communicating with the host computer.  
Claim 16
wherein: the host computer is configured to communicate with the first SSD and the second SSD via the network fabric at a host data rate; 

the first processor of the first SSD is configured to send the indication of the data rate that the second SSD is to use when communicating with the host computer as an indication of a fraction of the host data rate.

Claim 21
wherein sending the indication of the data rate that the second SSD is to use when communicating with the host computer comprises sending an indication of a percentage of a host data rate that the host computer is capable of using.
Claim 5
wherein the slave SSD is one of a plurality of slave SSDs having respective built-in network interface devices configured to communicate via the network fabric, the plurality of slave SSDs communicatively coupled over the interconnect associated with the host computer, and the method further comprises sending, from the master SSD to respective slave SSDs, among the plurality of slave SSDs over the network fabric, respective indications of data rates that the respective slave SSDs are to use when communicating with the host computer.  
Claim 1
A method for transferring data between a first solid state drive (SSD) and a second SSD, the first SSD having a first built-in network interface device configured to communicate via a network fabric, and the second SSD having a second built-in network interface device configured to communicate via the network fabric, the method comprising: opening a connection between the first SSD and the second SSD over a network fabric; 
based on a non-volatile memory over fabric (NVMe-oF) communication protocol, encapsulating in a capsule an NVMe command to transfer data between the first SSD and the second SSD over the connection; 
sending the capsule from the first SSD to the second SSD over the connection via the network fabric; 
executing, by the second SSD, the NVMe command in the capsule to transfer the data between the first SSD and the second SSD over the connection; 
and sending to the second SSD, by the first SSD over the network fabric, an indication of a data rate that the second SSD is to use when communicating with a host computer that is communicatively coupled to the network fabric.
Claim 6
wherein the host computer is capable of communicating at a host data rate, and sending the respective indications of data rates that the respective slave SSDs are to use when communicating with the host computer comprises sending respective indications of respective percentages, of the host data rate, that the respective slave SSDs are to use when communicating with the host computer.  
Claim 8
wherein sending the indication of the data rate that the second SSD is to use when communicating with the host computer comprises sending an indication of a fraction of a host data rate that the host computer is capable of using.
Claim 21
wherein sending the indication of the data rate that the second SSD is to use when communicating with the host computer comprises sending an indication of a percentage of a host data rate that the host computer is capable of using.
Claim 8
wherein: the network fabric comprises an Ethernet switch; the method further comprises: encapsulating, at the first built-in network interface device of the first SSD, the capsule in an Ethernet packet, and decapsulating, at the second built-in network interface device of the second SSD, the capsule from the Ethernet packet; 

and sending the capsule from the first SSD to the second SSD comprises sending the capsule in the Ethernet packet via the Ethernet switch.  
Claim 2
wherein: the network fabric comprises an Ethernet switch; the method further comprises: encapsulating, at the first built-in network interface device of the first SSD, the capsule in an Ethernet packet, and decapsulating, at the second built-in network interface device of the second SSD, the capsule from the Ethernet packet; 

and sending the capsule from the first SSD to the second SSD comprises sending the capsule in the Ethernet packet via the Ethernet switch.
Claim 9
wherein opening the connection comprises opening the connection according to one of i) the Fibre Channel communication protocol, ii) the remote data memory access (RDMA) communication protocol, iii) the InfiniBand communication protocol, or iv) the NVMe over Transmission Control Protocol (NVMeTCP) communication protocol.  
Claim 3
wherein opening the connection comprises opening the connection according to one of i) the Fibre Channel communication protocol, ii) the remote data memory access (RDMA) communication protocol, iii) the InfiniBand communication protocol, or iv) the NVMe over Transmission Control Protocol (NVMeTCP) communication protocol.
Claim 10
wherein the transfer of the data comprises copying or retrieving the data over the connection between the first SSD and the second SSD.  
Claim 5
wherein the transfer of the data comprises copying or retrieving the data over the connection between the first SSD and the second SSD.
Claim 11
A storage system, comprising: a first solid state drive (SSD) having i) a first built-in network interface device configured to communicate via a network fabric, and ii) a first processor; 

a second SSD having i) a second built-in network interface device configured to communicate via the network fabric, and ii) a second processor; and the network fabric; 

wherein the first processor of the first SSD is configured to: i) open a connection between the first SSD and the second SSD over the network fabric, wherein the first SSD is communicatively coupled to the second SSD further over an interconnect associated with a host computer ii) based on a non-volatile memory over fabric (NVMe-oF) communication protocol, encapsulate in a capsule a non-volatile memory express (NVMe) command to transfer data between the first SSD and the second SSD over the connection, and iii) provide the capsule to the first built-in network interface device to send the capsule to the second built-in network interface device of the second SSD over the connection; 




and wherein the second processor of the second SSD is configured to: i) receive the capsule from the second built-in network interface device, ii) decapsulate the NVMe command from the capsule according to the NVMe-oF communication protocol, and iii) execute the NVMe command to transfer the data between the first SSD and the second SSD over the connection, the data being transferred according to the NVMe-oF communication protocol 



and without any of the data being transferred to the host computer.  
Claim 11
A storage system, comprising: a first solid state drive (SSD) having i) a first built-in network interface device configured to communicate via a network fabric, and ii) a first processor; 

a second SSD having i) a second built-in network interface device configured to communicate via the network fabric, and ii) a second processor; and the network fabric; 

wherein the first processor of the first SSD is configured to: i) open a connection between the first SSD and the second SSD over the fabric, the connection being over the network fabric, ii) based on a non-volatile memory over fabric (NVMe-oF) communication protocol, encapsulate in a capsule a non-volatile memory express (NVMe) command to transfer data between the first SSD and the second SSD over the connection, iii) provide the capsule to the first built-in network interface device to send the capsule to the second built-in network interface device of the second SSD over the connection, and iv) send to the second SSD, over the network fabric, an indication of a data rate that the second SSD is to use when communicating with a host computer that is communicatively coupled to the network fabric; 

and wherein the second processor of the second SSD is configured to: i) receive the capsule from the second built-in network interface device, ii) decapsulate the NVMe command from the capsule according to the NVMe-oF communication protocol, and iii) execute the NVMe command to transfer the data between the first SSD and the second SSD over the connection.


Claim 15
wherein the network fabric is configured to transfer the data between the first SSD and the second SSD without transferring any of the data to the host computer communicatively coupled to the first SSD and the second SSD.
Claim 13




























wherein the first processor of the master SSD is configured to send, to the slave SSD over the network fabric, an indication of a data rate that the slave SSD is to use when communicating with the host computer.  
Claim 11
 A storage system, comprising: a first solid state drive (SSD) having i) a first built-in network interface device configured to communicate via a network fabric, and ii) a first processor; 
a second SSD having i) a second built-in network interface device configured to communicate via the network fabric, and ii) a second processor; 
and the network fabric; 
wherein the first processor of the first SSD is configured to: i) open a connection between the first SSD and the second SSD over the fabric, the connection being over the network fabric, ii) based on a non-volatile memory over fabric (NVMe-oF) communication protocol, encapsulate in a capsule a non-volatile memory express (NVMe) command to transfer data between the first SSD and the second SSD over the connection, iii) provide the capsule to the first built-in network interface device to send the capsule to the second built-in network interface device of the second SSD over the connection, and iv) send to the second SSD, over the network fabric, an indication of a data rate that the second SSD is to use when communicating with a host computer that is communicatively coupled to the network fabric; 
and wherein the second processor of the second SSD is configured to: i) receive the capsule from the second built-in network interface device, ii) decapsulate the NVMe command from the capsule according to the NVMe-oF communication protocol, and iii) execute the NVMe command to transfer the data between the first SSD and the second SSD over the connection.
Claim 14
wherein the host computer is capable of communicating at a host data rate, and the first processor of the master SSD is configured to send, as the indication of the data rate that the slave SSD is to use when communicating with the host computer, an indication of a percentage, of the host data rate, that the slave SSD is to use when communicating with the host computer.
Claim 16
wherein: the host computer is configured to communicate with the first SSD and the second SSD via the network fabric at a host data rate; 

the first processor of the first SSD is configured to send the indication of the data rate that the second SSD is to use when communicating with the host computer as an indication of a fraction of the host data rate.

Claim 21
wherein sending the indication of the data rate that the second SSD is to use when communicating with the host computer comprises sending an indication of a percentage of a host data rate that the host computer is capable of using.
Claim 15
wherein the slave SSD is one of a plurality of slave SSDs having respective built-in network interface devices configured to communicate via the network fabric, the plurality of slave SSDs communicatively coupled over the interconnect associated with the host computer, and the first processor of the master SSD is configured to send, to respective slave SSDs over the network fabric, respective indications of data rates that the respective slave SSDs are to use when communicating with the host computer.  
Claim 12
wherein: the first processor of the first SSD is configured to encapsulate the capsule in an Ethernet packet; 
the first built-in network interface device comprises a first Ethernet interface device configured to transmit the Ethernet packet; 
the network fabric comprises an Ethernet switch configured to forward the Ethernet packet to the second built-in network interface device of the second SSD; 
the second built-in network interface device comprises a second Ethernet interface device configured to provide the Ethernet packet to the second processor of the second SSD; 
and the second processor is configured to decapsulate the capsule from the Ethernet packet.
Claim 22
wherein: the host computer is configured to communicate with the first SSD and the second SSD via the network fabric at a host data rate; 
and the first processor of the first SSD is configured to send the indication of the data rate that the second SSD is to use when communicating with the host computer as an indication of a percentage of the host data rate.
Claim 16
wherein the host computer is capable of communicating at a host data rate, and the first processor of the master SSD is configured to send, as respective indications of data rates that the respective slave SSDs are to use when communicating with the host computer, respective indications of respective percentages, of the host data rate, that the respective slave SSDs are to use when communicating with the host computer. 
Claim 22
wherein: the host computer is configured to communicate with the first SSD and the second SSD via the network fabric at a host data rate; and the first processor of the first SSD is configured to send the indication of the data rate that the second SSD is to use when communicating with the host computer as an indication of a percentage of the host data rate.

Claim 18
wherein: the first processor of the first SSD is configured to encapsulate the capsule in an Ethernet packet; the first built-in network interface device comprises a first Ethernet interface device configured to transmit the Ethernet packet; the network fabric comprises an Ethernet switch configured to forward the Ethernet packet to the second built-in network interface device of the second SSD; the second built-in network interface device comprises a second Ethernet interface device configured to provide the Ethernet packet to the second processor of the second SSD; and the second processor is configured to decapsulate the capsule from the Ethernet packet.  
Claim 12
wherein: the first processor of the first SSD is configured to encapsulate the capsule in an Ethernet packet; the first built-in network interface device comprises a first Ethernet interface device configured to transmit the Ethernet packet; the network fabric comprises an Ethernet switch configured to forward the Ethernet packet to the second built-in network interface device of the second SSD; the second built-in network interface device comprises a second Ethernet interface device configured to provide the Ethernet packet to the second processor of the second SSD; and the second processor is configured to decapsulate the capsule from the Ethernet packet.
Claim 19
wherein the first processor of the first SSD is configured to open the connection according to one of: i) a Fibre Channel communication protocol, ii) a remote data memory access (RDMA) communication protocol, iii) an InfiniBand communication protocol, or iv) an NVMe over Transmission Control Protocol (NVMeTCP) communication protocol.  
Claim 14
wherein the first processor of the first SSD is configured to open the connection according to one of: i) a Fibre Channel communication protocol, ii) a remote data memory access (RDMA) communication protocol, iii) an InfiniB and communication protocol, or iv) an NVMe over Transmission Control Protocol (NVMeTCP) communication protocol.
Claim 20
wherein the transfer of the data comprises copying or retrieving the data over the connection between the first SSD and the second SSD.  
Claim 19
wherein the transfer of the data comprises copying or retrieving the data over the connection between the first SSD and the second SSD.


ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated December 13, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        October 7, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181